Citation Nr: 0640175	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-10 145	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection  for bilateral 
cataracts.

2.  Entitlement to service connection a skin disability, to 
include keratosis of the scalp, face, and hands.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for arthritis of the 
hands.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from April 1945 to November 
1946.  The veteran had reservist duty prior to his active 
service.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the benefits sought on appeal.  
As the veteran moved his residency to Hawaii, the veteran's 
appeal was transferred to the RO in Honolulu, Hawaii.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have bilateral cataracts 
attributable to service.

3.  The veteran does not have a skin disability, to include 
keratosis of the scalp, face, and hands, attributable to 
service.

4.  The veteran does not have bilateral hearing loss 
attributable to service.

5.  The veteran does not have arthritis of the hands 
attributable to service.


CONCLUSIONS OF LAW

1.  Bilateral cataracts were not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.311 (2006).

2.  A skin disability, to include keratosis of the scalp, 
face, and hands, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.311 (2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.385 (2006).

4.  Arthritis of the hands was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 
C.F.R. § 3.102, 3.303 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claims for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claims.

In an August 2005 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claims, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter also generally advised the veteran to submit any 
additional information in support of his claims.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In a March 
2006 letter, VA provided the veteran with additional notice 
of the five elements of service-connection claims as required 
by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Thus, the Board finds that VA met its duty to notify the 
veteran of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on claims for VA benefits.  In 
this case, the March 2006 letter was issued after the May 
2004 rating decision, which denied the claims on appeal.

The Court specifically stated in Pelegrini, however, that it 
was not requiring the voiding or nullification of any AOJ 
action or decision, only finding that appellants are entitled 
to VCAA-content-complying notice.  Thus, the timing of the 
notice in this matter does not nullify the rating actions 
upon which this appeal is based.  The Board specifically 
finds that the veteran was not prejudiced by the post-AOJ 
decision notice because he was given sufficient time to 
submit and/or identify any and all evidence necessary to 
substantiate his claims.  Also, a supplemental statement of 
the case was issued subsequent to the most recent notice 
making all notices pre-decisional as per Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board even though he declined 
to do so.  It appears that all known and available records 
relevant to the issue here on appeal have been obtained and 
are associated with the veteran's claims file.  The Board 
notes that attempts have been made to get additional records 
from the clinic that performed the veteran's eye surgery.  
The last correspondence to the clinic came back as 
undeliverable, and the Board finds that the RO has made all 
reasonable attempts to obtain this evidence.  

In addition, the RO did not obtain VA examinations in which 
examiners would have provided opinions regarding whether the 
veteran's disabilities were related to service, except for 
the veteran's claim that he had cataracts attributable to 
service.  38 C.F.R. § 159(c)(4) dictates that VA will provide 
a medical examination if there is competent lay or medical 
evidence of a current diagnosed disability, evidence that 
establishes that the veteran experienced the event, disease 
or injury in service and evidence that indicates that the 
current diagnosed disability is associated with the event, 
disease or injury from service.  The Board finds that the 
evidence of record does not meet the criteria of 38 C.F.R. § 
3.159(c)(4) to require that medical examinations be provided 
for the veteran's other claims because, aside from the 
veteran's assertions, the record does not indicate that the 
claimed disabilities may be associated with an established 
event, disease or injury in service, or with a service-
connected disability.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
veteran and that no further action is necessary to meet the 
requirements of the VCAA.

The veteran served during the World War II era.  The veteran 
asserted that he had bilateral hearing loss due to noise 
exposure experienced while in service and that he had 
arthritis of the hands due to service.  The veteran also 
asserted that he was exposed to radiation in the Nagasaki 
harbor, while aboard the USS General W.A. Haan, for a period 
of approximately three days.  The veteran alleged that this 
radiation exposure cased him to incur bilateral cataracts and 
a skin disability.  The veteran further alleged that the skin 
disability may also be associated with a fall injury in which 
he received cinder scars.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  When 
a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
See 38 U.S.C.A. § 1154; 38 C.F.R. § 3.303(a).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumptive period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
to be established by continuity of symptomatology, there must 
be medical evidence that relates a current condition to that 
symptomatology.  Id. 

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.


Service Connection:  Bilateral Cataracts

The evidence indicates that the veteran had cataract surgery 
performed on his right eye in 1978 and on his left eye in 
1979.  The veteran received intraocular lens. The record 
indicates that the veteran also has dry eye syndrome and 
glaucoma.  As noted, the veteran asserted that he developed 
the bilateral cataracts due to exposure to radiation.  

The veteran's separation examination performed in October 
1946 did not indicate that the veteran had any eye 
disabilities.  In addition, the veteran had not asserted that 
he developed the eye injury while in service.

Under 38 C.F.R. § 3.309, service connection will be granted 
on a presumptive basis for certain diseases when it is shown 
that the veteran participated in a radiation-risk activity.  
The Board notes that none of the presumptions relate to 
cataracts.  38 C.F.R. § 3.311, however, provides criteria for 
evaluating radiogenic diseases, that are not granted 
presumptive service connection under 38 C.F.R. § 3.309.  This 
code provides procedures for developing such claims and lists 
posterior subcapsular cataracts as a radiogenic disease.

The record, however, does not indicate what type of cataracts 
the veteran had before their removal.  The RO, therefore, 
scheduled the veteran for a VA eye examination.  The veteran 
underwent the VA examination in February 2005.  The examiner 
noted that the veteran had pseudophakia, meaning that the 
veteran's crystalline lens were replaced.  The examiner 
found, however, that it was impossible to determine what type 
of cataracts the veteran had before their removal, due to the 
lack of previous eye examination notes or cataract surgical 
notes.  As noted above, the RO attempted to obtain such 
notes, but such attempts were unsuccessful.

The Board finds that the veteran has a current disability of 
the eyes.  Unfortunately, there is no evidence that the 
veteran incurred an eye injury during service.  In addition, 
although attempts were made to determine whether the veteran 
had posterior subcapsular cataracts, no evidence has been 
located which indicates that the veteran had this type of 
cataracts, and therefore, the veteran's claim is not provided 
the presumptions granted under 38 C.F.R. § 3.311.  In 
addition, the veteran has not submitted scientific or medical 
evidence indicating that the veteran experiences an eye 
disability related to radiation exposure.  Thus, the Board 
determines that it is unnecessary to assess the veteran's 
exposure to radiation while aboard the USS General W.A. Haan.  

Therefore, the Board finds that the veteran does not have 
bilateral cataracts attributable to service.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for service connection for bilateral 
cataracts must be denied. See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 56 (1990).


Service Connection: A Skin Disability

The veteran asserted that he had skin lesions due to 
radiation exposure.  The veteran also asserted that he had a 
track accident while a reservist, before his active service, 
that resulted in cinder scars.  Unfortunately, other than the 
veteran's assertions, the record does not contain any 
evidence that the veteran injured his skin during service.  
The veteran's October 1946 physical examination, completed as 
the time of separation from service, indicates that the 
veteran's skin was normal.

The record indicates, however, that the veteran currently has 
various forms of keratosis on his scalp, face and hands.  
There is no medical evidence indicating that the veteran has 
skin cancer.  

As noted, under 38 C.F.R. § 3.309, service connection will be 
granted on a presumptive basis for certain diseases when it 
is shown that the veteran participated in a radiation-risk 
activity.  The Board notes that none of the presumptions 
relate to a skin disability.  In addition, keratosis is not 
categorized as a radiogenic disease under 38 C.F.R. § 3.311.   
Skin cancer, however, is listed as such a disease.  As noted, 
this code provides procedures for developing such claims for 
radiogenic diseases. 

The Board notes that the veteran has a current skin 
disability; however, there is no evidence of the veteran 
incurring a skin disability in service.  In addition, there 
is no evidence that the veteran has skin cancer and the 
veteran has not submitted scientific or medical evidence 
indicating that the veteran's skin disability is related to 
radiation exposure.  Therefore, the Board finds that the 
veteran's claim does not fall under the provision of either 
38 C.F.R. § 3.309 or 38 C.F.R. § 3.311.  Thus, again, the 
Board finds it unnecessary to access the veteran's exposure 
to radiation while aboard the USS General W.A. Haan.  

The Board finds that the veteran does not have a skin 
disability attributable to service.  The Board notes that the 
veteran contends that his skin disability is somehow 
etiologically related to service.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for a skin 
disability must be denied.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Service Connection: Bilateral Hearing Loss

The veteran asserted that due to noise exposure during 
service he had bilateral hearing loss.  The veteran noted 
that he first underwent audiometric testing in October 1977.  
The veteran asserted that by 1994 he had difficulty hearing 
women's voices and other voices were garbled.  The veteran 
currently wears hearing aids.

Upon separation from service, the veteran underwent a 
physical examination.  The October 1946 examination indicates 
that the veteran had bilateral whisper test results of 15/15.

The record includes audiometric testing performed during a 
physical examination provided by the veteran's employer in 
October 1977.  The testing showed puretone thresholds, in 
decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
0
10
35
50
LEFT
10
5
15
25
40

The record includes additional private audiometric testing 
performed in July 1994.  The testing showed puretone 
thresholds, in decibels, as follows:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
45
60
55
50
LEFT
15
5
35
55
50

At that time, the veteran had speech discrimination scores of 
68 percent in the right and 64 percent in the left.  

The veteran has undergone additional audiometric testing 
since the July 1994 test, with the most recent of record 
being performed in December 2004.  At that time, testing 
showed puretone thresholds, in decibels, as follows: 

HERTZ
500
1000
2000
3000
4000
RIGHT
40
60
60
55
60
LEFT
45
55
60
60
60

No speech discrimination testing was performed at the 
December 2004 examination.

Service connection for impaired hearing is subject to 38 
C.F.R. § 3.385, which provides that impaired hearing will be 
considered to be a disability when the auditory threshold in 
any of the frequencies of 500, 1000, 2000, 3000, 4000 Hertz 
is 40 decibels or greater or when speech recognition scores 
using the Maryland CNC test scores are less than 94 percent.

The veteran clearly currently has a hearing disability, and 
had a hearing disability for VA purposes at the October 1977 
private examination.  There is, however, no objective 
evidence that the veteran had a hearing disability while in 
service or that he is current hearing loss is related to an 
event experienced during service.  The Board notes that the 
veteran related that he first sought evaluation for his 
hearing in October 1977, more than 30 years after his 
separation from service.  

The Board finds that the veteran does not have bilateral 
hearing loss attributable to service.  In coming to this 
conclusion, the Board relies on the lack of medical evidence 
indicating that the veteran experienced any hearing problems 
during service.  The Board notes that the veteran contends 
that his currently bilateral hearing loss is somehow 
etiologically related to service.  The veteran, however, has 
not been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  As the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not applicable and the veteran's claim for 
bilateral hearing loss must be denied.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


Service Connection: Arthritis of the Hands

The veteran claimed that he had arthritis of the hands 
attributable to service.  The veteran did not claim any 
specific injury caused the arthritis, nor is there any 
evidence that the veteran had arthritis during service.  The 
veteran's separation physical examination did not indicate 
that the veteran had any musculoskeletal defects.

The veteran's VA medical records indicate that the veteran 
currently has degenerative joint disease, or arthritis.  
There is, however, no evidence linking the veteran's current 
arthritis to service or evidence that the veteran developed 
arthritis within a year of service.  See 38 C.F.R. §§ 3.307, 
3.309.

The Board finds that the veteran does not have arthritis of 
the hands attributable to service.  In coming to this 
conclusion, the Board relies of the lack of medical evidence 
indicating that the veteran experienced an injury to his 
hands during service and the lack of medical evidence 
indicating that the veteran's current degenerative joint 
disease is attributable to service.  The Board notes that the 
veteran contends that he has arthritis of the hands that is 
somehow etiologically related to service.  The veteran, 
however, has not been shown to possess the requisite medical 
training or credentials needed to render a diagnosis or a 
competent opinion as to medical causation.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not applicable and the 
veteran's claim for arthritis of the hands must be denied.  
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49, 56 (1990).





ORDER

Service connection for bilateral cataracts is denied.

Service connection for a skin disability, to include 
keratosis of the left scalp, face, and hands, is denied.

Service connection for bilateral hearing loss is denied.

Service connection for arthritis of the hands is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


